MEMORANDUM **
Joseph W. Fairfield appeals pro se the district court’s dismissal of his 42 U.S.C. § 1983 action alleging defendants violated his civil rights during a prior state court action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a dismissal based on lack of subject matter jurisdiction, Casumpang v. Int’l Longshoremen’s & Warehousemen’s Union, Local 142, 269 F.3d 1042, 1054 (9th Cir.2001), and we affirm.
Despite Fairfield’s attempts to present a constitutional claim separate from the merits of the prior state court action, the two are inextricably intertwined. Because federal courts do not have jurisdiction to review state court decisions, we affirm the district court’s dismissal of Fairfield’s action. See Worldwide Church of God v. McNair, 805 F.2d 888, 890-93 (9th Cir. 1986) (citing Rooker v. Fidelity Trust Co., 263 U.S. 413, 44 S.Ct. 149, 68 L.Ed. 362 (1923) and D.C. Court of Appeals v. Feldman, 460 U.S. 462, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983)).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.